Military fay; retired fay (disability); election to have retired fay comfuted under fre-Oareer 0onifensation Act law. — Plaintiff, who was l’etired from the Air Force on June 30, 1950 for physical disability rated at 30% under Section 402(b) of the Career Compensation Act of 1949, claims a right to elect to have his disability retired pay computed on the basis of the laws in effect prior to the Career Compensation Act, on the ground that a proper interpretation of the Act of May 10,1950 (64 Stat. 158) amending section 415 of the 1949 Act (63 Stat. 802, 825), granted him that right. Plaintiff was hospitalized on October 10, 1949, and his disability retired pay has been computed under the provisions of the Career Compensation Act of 1949, effective October 1, 1949. The case came before the court on defendant’s and *754plaintiff’s cross-motions for summary judgment. Upon consideration thereof, together with opposition thereto, oral argument and briefs of counsel, the court concluded that plaintiff’s claim did not fall within either Section 415 of the original Career Compensation Act of 1949, or Section 415 of the Act as later amended, and on June 18,1965, it was ordered that the petition be dismissed. Plaintiff’s motion for rehearing and to alter judgment denied October 15, 1965. Plaintiff’s petition for writ of certiorari denied April 4, 1966, 883 U.S. 968.